DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/11/22, 9/9/21, and 12/10/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,897,305. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method of coordinating access of a plurality of devices across a wireless link, comprising: receiving through the wireless link, by each hub of a plurality of hubs associated with a base station, one or more data profiles from a network management element” corresponds to “a method of coordinating access of a plurality of devices across a satellite link, comprising:  receiving through the wireless satellite link, by each hub, one or more data profiles back from the network management element” in claim 1 of the above U.S. Patent.
“Receiving, by each hub, data from one or more data sources associated with the hub” corresponds to the same in claim 1 of the above U.S. Patent.
“Controlling, by each hub, a timing of communication of the data for each of the one or more data sources from the hub to the base station through the wireless satellite link based on the one or more data profiles” corresponds to “controlling, by each hub, a timing of communication of the data for each of the one or more data sources from the hub to the base station through the wireless satellite link based on the data profile” in claim 1 of the above U.S. Patent.
“Monitoring reporting times of different data sources of different hubs over time” corresponds to the same in claim 1 of the above U.S. Patent.
“Allocating preamble codes to each of the data sources, wherein different preamble codes are allocated to different data sources of different hubs that report within a margin of time of each other” corresponds to the same in claim 1 of the above U.S. Patent.
“Inserting the allocated preamble codes into packets of each of the data sources” corresponds to the same in claim 1 of the above U.S. Patent.
Lastly, “wherein the one or more data profiles of each of the hubs maintain synchronous timing of the communication of the data of each of the hubs with respect to each other” corresponds to “wherein the data profile … of each of the hubs maintain synchronous timing of the communication of the data … of each of the hubs with respect to each other” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “providing, by each of a plurality of hubs, a unique identifier to a network management element associated with a base station, wherein the providing includes wirelessly transmitting, by each of the hubs, the unique identifier to the base station through a wireless satellite link” or “wherein each of the one or more data profiles correspond with one or more data sources associated with the hub”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 20 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 16, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 17, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 18, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 19, this “system” claim similarly corresponds to “system” claim 18 of the above U.S. Patent for the same reasons described for claim 1 above.
Regarding claim 20, this “hub” claim similarly corresponds to “hub” claim 19 of the above U.S. Patent for the same reasons described for claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467